Citation Nr: 1438570	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for the service-connected low back syndrome with bilateral lower extremity radiculopathy. 

2.  Entitlement to a disability rating greater than 10 percent for the service-connected tensor fascia lata pain syndrome of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran has been separated service-connected and evaluated for right and left leg radiculopathy associated with the service-connected low back syndrome.  See October 2011 and June 2011 rating decisions.  Because these disabilities are secondary to the low back syndrome on appeal, and the Veteran has asserted that his legs have gotten worse, evaluation of the Veteran's bilateral lower extremity radiculopathy are part and parcel of the issue of entitlement to an increased disability rating for the service-connected low back syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1 (2013); see generally AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, evaluation of the bilateral lower extremity radiculopathy is included in the issue of entitlement to an increased rating for the low back syndrome on appeal.    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  The Veteran testified at an October 2012 Board hearing before the undersigned Acting Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, though the Veteran reports that he is functionally limited due to his disabilities, he is still able to work and is currently gainfully employed.  See e.g., May 2011 Form 9 Appeal.  Accordingly, TDIU is not raised at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination regarding the severity of his low back syndrome in December 2010.  The Board notes that the July 2011 VA examination pertained only to the Veteran's bilateral lower extremity radiculopathy.  The December 2010 VA examiner indicated no presence of ankylosis or immobility.  However, since the December 2010 VA examination, the Veteran has reported prolonged periods of immobility and further decreased range of motion of the low back.  See e.g., July 2011 VA treatment record.  In light of this new symptomatology, worsening of symptoms since the last VA examination, and the fact that the Veteran has not been afforded an orthopedic examination since December 2010, the Board finds that a new VA examination is warranted to determine the current nature and severity of the service-connected low back syndrome with bilateral lower extremity radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran is separately service-connected for right leg radiculopathy and tensor fascia lata pain syndrome of the right lower extremity.  To avoid evaluation of the same disability symptoms under difference diagnoses, an opinion should be obtained as to whether the Veteran's right leg symptoms may be separately attributed to each of these disabilities.  See 38 C.F.R. § 4.14 (2013); Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board also notes that the December 2010 and January 2009 VA examiners did not diagnose the Veteran with tensor fascia lata pain syndrome of the right lower extremity.  These examiners diagnosed the Veteran with right meralgia paresthetica, and the January 2009 VA examiner noted that there is "no evidence of a tensor fasculation problem."  There is no opinion that reconciles the various right lower extremity diagnoses.  Therefore, it is unclear whether the changes in diagnosis represent progression of the prior diagnosis of tensor fascia lata pain syndrome of the left lower extremity, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.  Because the December 2010 and January 2009 VA examinations do not contain sufficient detail regarding the tensor fascia lata pain syndrome of the right lower extremity for rating purposes, the VA examinations are inadequate, and a new VA examination is warranted to determine the current nature and severity of the service-connected tensor fascia lata pain syndrome of the right lower extremity.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding the low back syndrome with bilateral lower extremity radiculopathy, and the right lower extremity tensor fascia lata pain syndrome.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding VA treatment records, to include records from February 2011 to present.  All records obtained must be added to the claims file.

3. Afterwards, schedule the Veteran for a VA spine examination, with an examiner who has reviewed his entire claims file (including Virtual VA/VBMS records).

(a) Determine the current nature, severity, and symptoms of the following service-connected disabilities:

(i) low back syndrome with bilateral lower extremity radiculopathy, and 

(ii) tensor fascia lata pain syndrome of the right lower extremity.  

The examiner should review the claims file, including Virtual VA and VBMS records.  The examiner should also perform all necessary procedures, to include an interview of the Veteran and range of motion testing.  

For both disabilities, the examiner should set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

For the spine disability, the examiner should comment on the frequency and duration of any doctor-prescribed bed rest, and the severity of any ankylosis.  All related neurological symptoms, including any bowel and bladder dysfunction, should be described.

(b) The examiner is requested to reconcile the current right lower extremity diagnosis(es) with the diagnoses of (i) service-connected tensor fascia lata pain syndrome of the right lower extremity; (ii) service-connected right lower extremity radiculopathy; and (iii) nonservice-connected right meralgia paresthetica.  Indicate whether any change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  Please support this opinion with a complete rationale.  

In so doing, the examiner is also requested to attempt (to the extent possible) to distinguish the effects and symptoms of each right lower extremity disability diagnosed.  Note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

The examiner's attention is invited to the January 2009, December 2010, and July 2011 VA examinations, and the April 2006 and October 2011 rating decisions.

All opinions must be supported by a rationale in a typewritten report.

4. After completing the development regarding evaluation of the disabilities on appeal, adjudicate the Veteran's claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

